           Case 1:19-cr-00810-KMW Document 38 Filed 03/16/21 Page 1 of 1                                               about:blank



                                                                          USDC SONY
                                                                          J)OCUMENT
                                                                          ELECTRONICALLY FILED
         UNITED STATES DISTRICT COURT                                     DOC #:_ _ _ _:----:---
         SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 3 / t" [31
          United States of America,

                         V.                                             -{PR.Ol>O~EDI t,W'-~
                                                                           ORDER
          Arnold Levine,
                                                                      19 Cr. 810 (KMW)
                                      Defendant.


                 WHEREAS , with the defendant's consent, his guilty plea allocution was made before a

         United States Magistrate Judge on March 8, 2021 ;

                 WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

         the District Court;

                 WHEREAS, upon review of the transcript, this Court has determined that the defendant

         entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

         plea;

                 IT IS HEREBY ORDERED that the defendant' s guilty plea is accepted.


         SO ORDERED:

         Dated: New Yort New York
                March ~   . 202 1


                                                      Tii;E HONORABLE KIMBA M. WOOD
                                                      UNITED STATES DISTRICT JUDGE
                                                      SOUTHERN DISTRICT OF NEW YORK




I of I                                                                                                         3/1 5/2021 , 9:50 AM
